DETAILED ACTION
This action is in response to the amendment dated 8/10/2022.  Claim 15 has been currently amended.  Claims 1-14 have been canceled.  No claims are newly added.  Presently, claims 15-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/22/2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art of record does not disclose or suggest a method of assembling a ball valve system including inserting a vertically-translatable stem within the ball with the stem including a linearly-extending proximal recess configured to prevent rotation of the stem and a distal recess that includes a twist forming a pair of diametrically-opposed guide surfaces which each extend about 90 degrees along a circumference of the stem, the stem being configured to translate vertically, without rotating, to actuate the ball and forming a lubrication channel in the ball valve system, the lubrication channel being positioned to supply lubricant to the proximal recess in combination with the other limitations of the claim.
Claims 16-20 depend from claim 15, either directly or indirectly, and, therefore, contain the indicated allowable subject matter of claim 15.
Dana (WO 2020005067 A1) discloses a rotatable ball valve (70) with an axial displacement actuating stem (10) wherein the actuating stem (10) does not rotate (page 4, lines 16-18) and wherein the stem includes an end that includes guide surfaces that form a twist that interacts with a plurality of pins (71, 72) of a ball valve (70) in order to rotate the ball valve (page 4, line 27 to page 5, line 11) and inserting a removable seat ring (5) within a valve seat retainer (it is considered that the housing 2 constitutes a valve seat retainer).  However, the Dana reference does not disclose or suggest forming a lubrication channel in the ball valve system, the lubrication channel being positioned to supply lubricant to the proximal recess and the removable valve seat ring being configured to receive and contact a portion of the ball with a seat insert.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753      

/MARY E MCMANMON/
Supervisory Patent Examiner, Art Unit 3753